Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
3.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “emphatically” in claims 4, 13, and 18 is a relative term which renders the claim indefinite. The term “emphatically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The definition of emphatically includes 1) in a forceful way; 2) without doubt; clearly. In view of the specification none of force or doubt is described or implied. Clearly is arguably implied by the specification in the broadest sense of displaying and not displaying objects/images/notifications/etc. Therefore, it is implied by the specification that the term emphatically implies to clearly display said objects which is inherent to the normal in the art term of displaying. This leads to the conclusion that “emphatically” does not comprise any patentable weight. The rejection below will interpret the subject matter of “emphatically displaying an image” and “displaying an image” as the same. It is suggested to remove “emphatically” from the claim or identify support within the specification which identifies/defines a standard for ascertaining the requisite degree for the interpretation of “emphatically”.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mimura et al. (US Patent Application 2018/0178649), herein after Mimura.
Regarding independent claim 1, Mimura discloses a vehicle input device (abstract) comprising: 
a memory; and 
a processor (Figure 1 reference vehicle control unit 31 comprising HMDI control device 33 and travel control device 35 described in paragraph [0060] to be software function units functions when executed by a processor. The software function unit is an ECU having a processor and memory which stores a program.), the processor being configured to: 
detect input to an onboard unit allocated to one operation section of a plurality of operation sections (Figures 1-4 reference steering switch 11 detailed as 11A and 11B comprising a plurality of operation sections 51-59 as depicted in figures 3-4 to be provided at a steering wheel. Paragraphs [0038] and [0041] describes the operations/onboard unit relating to the switches 11A and 11B are video and audio equipment, navigation, camera, information terminal carried by a passenger, cruise control, lane keeping assistance, and the like.) provided in a vicinity of a driving seat (A steering wheel is inherently in a vicinity of a driving seat.), due to the one operation section being operated (Paragraph [0036] describes the switch 11 to detect a touch and pressing operation from an operator’s finger.); 
detect a preliminary action directly prior to the one operation section being operated (The current application’s originally filed specification paragraph [0058] describes the preliminary action to regard a state in which a switch is touched prior to being pressed. Please note the claims are examined in light of the specification and while limitations from the claims are not brought into the claim there is no other instance of preliminary action outside of a touch described by the current application. Therefore, any interpretation outside of a touch would be considered non-enabled thereby limiting the scope of interpretation of preliminary action to be limited in patentable scope to a touch. In view of such, prior art Mimura discloses in paragraph [0037] describes and emphasizes the difference between touch and pressing operations such that each of the plurality of operation sections/buttons 51-59 detects a touch of the operator’s finger and outputs a detection signal in accordance with the touch and receives an oblique/pressing operation performed with the operator’s finger and outputs an operation signal in accordance with the [oblique/pressing] operation. Figures 6-8 describes various temporal orders of receiving operations on buttons 51-59 as viewed on display 21. Specifically, figure 6 first screen D11 depicts no preliminary action/touch or operation/press has been performed on any switches 51-59. Figure 6 second screen D12 depicts when a main switch 54 has been preliminary action/touched and the operation/press is off as described in paragraph [0067]. The preliminary action of touching main switch 54 is before the operation section/main switch 54 is operated/pressed in figure 6 D13 as described in paragraph [0068].); and 
notify an occupant of information relating to the onboard unit allocated to the one operation section, in a case in which the preliminary action has been detected (Figure 6 reference T11 described in paragraph [0067] as displayed text to indicate whether a current state of the travel support operation is the on-state or the off state. Switch 54 executes/changes the state between on/off of the travel support operation when pressed. T11 is additionally exampled as phrases to indicate that preparation for various types of sensing necessary for the travel support operation is completed e.g. “sensing ready”. Figure 7 and 8 depict other instances of notifications T11-T15 and P11-P16 in various on/off states of the main switch.).
Regarding claim 2, Mimura discloses the vehicle input device of claim 1, wherein the processor is further configured to notify the occupant by displaying the information relating to the onboard unit allocated to the one operation section on a display section provided at a vehicle front side of the driving seat (Figures 6-8 depict the notifications on first display device 21 described in paragraph [0052] to be disposed on an instrument panel in front of the driver’s seat as illustrated in figure 2. Paragraph [0099] describes the display may be a head-up display (HUD) instead of instrument panel display 21.).
Regarding claim 3, Mimura discloses the vehicle input device of claim 2, wherein the processor is further configured to: 
detect input to the onboard unit allocated to the one operation section, due to the one operation section being pressed ; and 
detect touching of the one operation section by the occupant as the preliminary action directly prior to the one operation section being pressed (Paragraph [0037] describes and emphasizes the difference between touch and pressing operations such that each of the plurality of operation sections/buttons 51-59 detects a touch of the operator’s finger and outputs a detection signal in accordance with the touch and receives an oblique/pressing operation performed with the operator’s finger and outputs an operation signal in accordance with the [oblique/pressing] operation. Figure 6 D12-D13 and paragraphs [0067]-[0068] describes the preliminary action of touching main switch 54 is before the operation section/main switch 54 is operated/pressed.). 
Regarding claim 4, Mimura discloses the vehicle input device of claim 3, wherein the processor is further configured to emphatically (see 112 rejection above) display an image, from images representing each of the plurality of operation sections, which is an image corresponding to the one operation section that the occupant is touching (Figures 6-8 reference images T11-T15 and P11-P16 which represent images corresponding to the user touching or pressing/pressed. For example, figure 8 reference P13 as an image representing increasing cruise control speed representing operation section RES switch 51a (figure 4) is being touched as described in paragraph [0077].).
Regarding claim 5, Mimura discloses the vehicle input device of claim 3, wherein the processor is further configured to display on the display section at least one of an icon or text indicating the onboard unit allocated to the one operation section being touched by the occupant (Figures 6-8 reference displayed notifications of text T11-T15 and images P11-P16.).
Regarding claim 6, Mimura discloses the vehicle input device of claim 5, wherein the processor is further configured to allocate a different function to at least one operation section of the plurality of operation sections when the at least one of an icon or text displayed on the display section is switched (Figure 8 reference D32 and D33 described in paragraphs [0077]-[0079] wherein in D32 the RES switch 51a is touched to display the images/icons P12-P14 and text T12-T14 regarding cruise control. Thereafter display of the images and text in D33 the RES switch 51a is operated/pressed to perform a different function, then display a menu regarding cruise control, to perform the function of increasing cruise control speed. Figure 4 depicts the dual functions of operation section 51a via “RES” and “+” and operation section 51b as “SET” and “-“.).
Regarding claim 7, Mimura discloses the vehicle input device of claim 5, wherein the processor is further configured to switch at least one operation section of the plurality of operation sections to an inoperable state when the at least one of an icon or text displayed on the display section is categorized as not-for-display (Figure 7 and paragraph [0072] describes in the case that the main switch 54 state is off touching the RES switch 51a does not perform/permit the operation depicted in figure 8 D32 (interpreted as inoperable). When the main switch 54 is in the off state cruise control operations are not permitted including display thereof; this includes any of the text and images/icons of figure 8 D32 not being displayed or “categorized as no-for-display”.).
Regarding claim 8, Mimura discloses the vehicle input device of claim 2, wherein the processor is further configured to notify the occupant by displaying a display screen projected from a head-up display onto a partial region of a windshield as the display section (Paragraph [0099] describes the display may be a head-up display (HUD) instead of instrument panel display 21. The HUD device projects and displays a transparent image on part of windshield glass in front of the driver’s seat.).
Regarding claim 9, Mimura discloses the vehicle input device of claim 1, wherein the processor is further configured to detect input to the onboard unit, allocated to the one operation section of the plurality of operation sections, which is provided at a steering wheel provided at a vehicle front of the driving seat when the one operation section is operated (Figures 1-4 reference steering switch 11 detailed as 11A and 11B comprising a plurality of operation sections 51-59 as depicted in figures 3-4 to be provided at a steering wheel. A steering wheel is inherently in a vicinity of a driving seat.).
Regarding independent claim 10, Mimura discloses a vehicle input method (abstract) comprising, by a processor (Figure 1 reference vehicle control unit 31 comprising HMDI control device 33 and travel control device 35 described in paragraph [0060] to be software function units functions when executed by a processor. The software function unit is an ECU having a processor and memory which stores a program.): 
detecting input to an onboard unit allocated to one operation section of a plurality of operation sections (Figures 1-4 reference steering switch 11 detailed as 11A and 11B comprising a plurality of operation sections 51-59 as depicted in figures 3-4 to be provided at a steering wheel. Paragraphs [0038] and [0041] describes the operations/onboard unit relating to the switches 11A and 11B are video and audio equipment, navigation, camera, information terminal carried by a passenger, cruise control, lane keeping assistance, and the like.) provided in a vicinity of a driving seat (A steering wheel is inherently in a vicinity of a driving seat.), due to the one operation section being operated (Paragraph [0036] describes the switch 11 to detect a touch and pressing operation from an operator’s finger.); 
detecting a preliminary action directly prior to the one operation section being operated (The current application’s originally filed specification paragraph [0058] describes the preliminary action to regard a state in which a switch is touched prior to being pressed. Please note the claims are examined in light of the specification and while limitations from the claims are not brought into the claim there is no other instance of preliminary action outside of a touch described by the current application. Therefore, any interpretation outside of a touch would be considered non-enabled thereby limiting the scope of interpretation of preliminary action to be limited in patentable scope to a touch. In view of such, prior art Mimura discloses in paragraph [0037] describes and emphasizes the difference between touch and pressing operations such that each of the plurality of operation sections/buttons 51-59 detects a touch of the operator’s finger and outputs a detection signal in accordance with the touch and receives an oblique/pressing operation performed with the operator’s finger and outputs an operation signal in accordance with the [oblique/pressing] operation. Figures 6-8 describes various temporal orders of receiving operations on buttons 51-59 as viewed on display 21. Specifically, figure 6 first screen D11 depicts no preliminary action/touch or operation/press has been performed on any switches 51-59. Figure 6 second screen D12 depicts when a main switch 54 has been preliminary action/touched and the operation/press is off as described in paragraph [0067]. The preliminary action of touching main switch 54 is before the operation section/main switch 54 is operated/pressed in figure 6 D13 as described in paragraph [0068].); and 
notifying an occupant of information relating to the onboard unit allocated to the one operation section in a case in which the preliminary action has been detected (Figure 6 reference T11 described in paragraph [0067] as displayed text to indicate whether a current state of the travel support operation is the on-state or the off state. Switch 54 executes/changes the state between on/off of the travel support operation when pressed. T11 is additionally exampled as phrases to indicate that preparation for various types of sensing necessary for the travel support operation is completed e.g. “sensing ready”. Figure 7 and 8 depict other instances of notifications T11-T15 and P11-P16 in various on/off states of the main switch.).
Regarding claim 11, Mimura discloses the vehicle input method of claim 10, further comprising notifying the occupant by displaying the information relating to the onboard unit allocated to the one operation section on a display section provided at a vehicle front side of the driving seat (Figures 6-8 depict the notifications on first display device 21 described in paragraph [0052] to be disposed on an instrument panel in front of the driver’s seat as illustrated in figure 2. Paragraph [0099] describes the display may be a head-up display (HUD) instead of instrument panel display 21.).
Regarding claim 12, Mimura discloses the vehicle input method of claim 11, further comprising: 
detecting the input to the onboard unit allocated to the one operation section when the one operation section is pressed; and 
detecting touching of the one operation section by the occupant as the preliminary action directly prior to the one operation section being pressed (Paragraph [0037] describes and emphasizes the difference between touch and pressing operations such that each of the plurality of operation sections/buttons 51-59 detects a touch of the operator’s finger and outputs a detection signal in accordance with the touch and receives an oblique/pressing operation performed with the operator’s finger and outputs an operation signal in accordance with the [oblique/pressing] operation. Figure 6 D12-D13 and paragraphs [0067]-[0068] describes the preliminary action of touching main switch 54 is before the operation section/main switch 54 is operated/pressed.).
Regarding claim 13, Mimura discloses the vehicle input method of claim 12, further comprising emphatically displaying an image, from images representing each of the plurality of operation sections, which is an image corresponding to the one operation section that the occupant is touching (Figures 6-8 reference images T11-T15 and P11-P16 which represent images corresponding to the user touching or pressing/pressed. For example, figure 8 reference P13 as an image representing increasing cruise control speed representing operation section RES switch 51a (figure 4) is being touched as described in paragraph [0077].).
Regarding claim 14, Mimura discloses the vehicle input method of claim 12, further comprising displaying on the display section at least one of an icon or text indicating the onboard unit allocated to the one operation section being touched by the occupant (Figures 6-8 reference displayed notifications of text T11-T15 and images P11-P16.).
Regarding independent claim 15, Mimura discloses a non-transitory storage medium storing a program executable by a processor (Figure 1 reference vehicle control unit 31 comprising HMDI control device 33 and travel control device 35 described in paragraph [0060] to be software function units functions when executed by a processor. The software function unit is an ECU having a processor and memory which stores a program.) to perform vehicle input processing (abstract), the vehicle input processing comprising: 
detecting input to an onboard unit allocated to one operation section of a plurality of operation sections (Figures 1-4 reference steering switch 11 detailed as 11A and 11B comprising a plurality of operation sections 51-59 as depicted in figures 3-4 to be provided at a steering wheel. Paragraphs [0038] and [0041] describes the operations/onboard unit relating to the switches 11A and 11B are video and audio equipment, navigation, camera, information terminal carried by a passenger, cruise control, lane keeping assistance, and the like.) provided in a vicinity of a driving seat (A steering wheel is inherently in a vicinity of a driving seat.), due to the one operation section being operated (Paragraph [0036] describes the switch 11 to detect a touch and pressing operation from an operator’s finger.); 
detecting a preliminary action directly prior to the one operation section being operated (The current application’s originally filed specification paragraph [0058] describes the preliminary action to regard a state in which a switch is touched prior to being pressed. Please note the claims are examined in light of the specification and while limitations from the claims are not brought into the claim there is no other instance of preliminary action outside of a touch described by the current application. Therefore, any interpretation outside of a touch would be considered non-enabled thereby limiting the scope of interpretation of preliminary action to be limited in patentable scope to a touch. In view of such, prior art Mimura discloses in paragraph [0037] describes and emphasizes the difference between touch and pressing operations such that each of the plurality of operation sections/buttons 51-59 detects a touch of the operator’s finger and outputs a detection signal in accordance with the touch and receives an oblique/pressing operation performed with the operator’s finger and outputs an operation signal in accordance with the [oblique/pressing] operation. Figures 6-8 describes various temporal orders of receiving operations on buttons 51-59 as viewed on display 21. Specifically, figure 6 first screen D11 depicts no preliminary action/touch or operation/press has been performed on any switches 51-59. Figure 6 second screen D12 depicts when a main switch 54 has been preliminary action/touched and the operation/press is off as described in paragraph [0067]. The preliminary action of touching main switch 54 is before the operation section/main switch 54 is operated/pressed in figure 6 D13 as described in paragraph [0068].); and 
notifying an occupant of information relating to the onboard unit allocated to the one operation section in a case in which the preliminary action has been detected (Figure 6 reference T11 described in paragraph [0067] as displayed text to indicate whether a current state of the travel support operation is the on-state or the off state. Switch 54 executes/changes the state between on/off of the travel support operation when pressed. T11 is additionally exampled as phrases to indicate that preparation for various types of sensing necessary for the travel support operation is completed e.g. “sensing ready”. Figure 7 and 8 depict other instances of notifications T11-T15 and P11-P16 in various on/off states of the main switch.).
Regarding claim 16, Mimura discloses the non-transitory storage medium of claim 15, wherein the vehicle input processing further comprises: 
notifying the occupant by displaying the information relating to the onboard unit allocated to the one operation section on a display section provided at a vehicle front side of the driving seat (Figures 6-8 depict the notifications on first display device 21 described in paragraph [0052] to be disposed on an instrument panel in front of the driver’s seat as illustrated in figure 2. Paragraph [0099] describes the display may be a head-up display (HUD) instead of instrument panel display 21.).
Regarding claim 17, Mimura discloses the non-transitory storage medium of claim 16, wherein the vehicle input processing further comprises: 
detecting the input to the onboard unit allocated to the one operation section when the one operation section is pressed; and 
detecting touching of the one operation section by the occupant as the preliminary action directly prior to the one operation section being pressed (Paragraph [0037] describes and emphasizes the difference between touch and pressing operations such that each of the plurality of operation sections/buttons 51-59 detects a touch of the operator’s finger and outputs a detection signal in accordance with the touch and receives an oblique/pressing operation performed with the operator’s finger and outputs an operation signal in accordance with the [oblique/pressing] operation. Figure 6 D12-D13 and paragraphs [0067]-[0068] describes the preliminary action of touching main switch 54 is before the operation section/main switch 54 is operated/pressed.).
Regarding claim 18, Mimura discloses the non-transitory storage medium of claim 17, wherein the vehicle input processing further comprises: 
emphatically displaying, from images representing each of the plurality of operation sections, an image corresponding to the one operation section that the occupant is touching (Figures 6-8 reference images T11-T15 and P11-P16 which represent images corresponding to the user touching or pressing/pressed. For example, figure 8 reference P13 as an image representing increasing cruise control speed representing operation section RES switch 51a (figure 4) is being touched as described in paragraph [0077].).
Regarding claim 19, Mimura discloses the non-transitory storage medium of claim 17, wherein the vehicle input processing further comprises: 
displaying on the display section at least one of an icon or text indicating the onboard unit allocated to the one operation section being touched by the occupant (Figures 6-8 reference displayed notifications of text T11-T15 and images P11-P16.).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622